FILED
                                                                         United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                                August 19, 2016
                         _________________________________
                                                                                Elisabeth A. Shumaker
                                                                                    Clerk of Court
JOHN R. STASZAK,

      Petitioner - Appellant,

v.                                                            No. 16-1078
                                                     (D.C. No. 1:15-CV-02234-LTB)
RANDY LIND, Warden, CTCF;                                       (D. Colo.)
CYNTHIA H. COFFMAN, The Attorney
General of the State of Colorado,

      Respondents - Appellees.
                      _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*

                         _________________________________

Before KELLY, McKAY, and MORITZ, Circuit Judges.
                  _________________________________

       Mr. Staszak was convicted in Colorado court and sentenced to probation. A few

years later, after violating the terms of his probation, he was given a new sentence: two

concurrent twelve-year terms of imprisonment. Believing his new sentence was illegal,

he filed this § 2254 petition.

       The district court dismissed part of his petition without prejudice, recognizing that

it raised only state law issues and could not be considered in a federal habeas case. It

dismissed the rest of the petition with prejudice because it was time-barred.


*
  This order is not binding precedent, except under the doctrines of law of the case, res
judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Mr. Staszak does not challenge the first part of the district court’s ruling—its

dismissal of state law claims without prejudice—and so we do not review it. But he does

challenge the court’s application of the time bar. He argues that “[b]ecause his sentence

was ‘not authorized by law,’ it was never final and therefore no time bar exists.”

(Appellant’s Br. at 3.) He supports this argument by quoting the Colorado Supreme

Court: “If a sentence is not in full compliance with the sentencing statutes, it is an illegal

sentence, and [the time period for the sentencing court to modify its sentence] does not

begin to run until the defendant receives a legal sentence.” Delgado v. Colorado, 105

P.3d 634, 638 (Colo. 2005) (en banc).

       But the Colorado Supreme Court does not control the statute of limitations for

federal habeas corpus petitions. Congress does. And Congress has established the date

on which state prisoners’ sentences are considered final: “the date . . . [of] the conclusion

of direct review or the expiration of the time for seeking such review.” 28 U.S.C.

§ 2244(d)(1)(A). We are aware of no relevant exception to this rule, and Mr. Staszak has

cited none.

       Thus Mr. Staszak’s sentence became final on July 12, 2010. He was required to

file this petition by July 12, 2011. He did not file it until October 8, 2015. He now

complains that the district court should have treated him more leniently because he is not

a lawyer, but the district court had no power to treat him more leniently. It had to dismiss

his petition.1


       1
        Additionally, to the extent that Mr. Staszak argues that the district court should
have appointed an attorney, we see no reason to reverse the district court on this basis.
                                              2
      No reasonable jurist would question the district court’s ruling. Mr. Staszak’s

application for a certificate of appealability is DENIED, and his appeal is DISMISSED.

His motion to proceed in forma pauperis is GRANTED.


                                            Entered for the Court


                                            Monroe G. McKay
                                            Circuit Judge




                                           3